Frank




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 19, 2015

                                     No. 04-14-00792-CV

                  BEXAR COUNTY DISTRICT ATTORNEY'S OFFICE,
                                  Appellant

                                              v.

                                    Frank HERNANDEZ,
                                          Appellee

                 From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2011-CI-14755
                         Honorable Laura Salinas, Judge Presiding

                                       ORDER
       Appellant’s brief in this accelerated appeal was originally due on January 30, 2015.
Appellant has been granted one extension of time, until February 19, 2015. On March 4, 2015,
appellant’s attorney, Mr. Troy Meinke, advised this court that appellant would file a motion to
dismiss the appeal by March 5, 2015. Subsequent calls from the Clerk of this court to counsel
have not been returned.

        It is therefore ORDERED that Mr. Meinke file appellant’s brief no later than March 30,
2015. If appellant’s brief is not filed by this date, this appeal will be dismissed for want of
prosecution. TEX. R. APP. P. 38.8(a).

        The Clerk of this court shall cause a copy of this order to be served on Mr. Meinke by
certified mail, return receipt requested, and by United States mail.


                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of March, 2015.

                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court